Citation Nr: 1418760	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  06-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder.

2.  Entitlement to service connection for a disability affecting the bilateral arms, to include arthritis and numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2004 by the Department of Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  

A videoconference hearing was held before the undersigned Veterans Law Judge in June 2008.

When the case was most recently before the Board in March 2013, it consisted of four issues; all of those issues were remanded for additional evidentiary development.  The case has been returned to the Board for appellate review.  Pursuant to the March 2013 Remand, the RO granted service connection for two of the issues that had been on appeal, service connection for psychiatric disorder and neurocardiogenic syncope, thus the appeal is limited to the above-noted two remaining issues.  

Finally, it is again noted that the Veteran raised additional claims for service connection for diabetes mellitus type II as secondary to his service-connected cervical and lumbar spine disabilities, and whether new and material evidence has been submitted to reopen previously denied claims for chronic obstructive pulmonary disease and sleep apnea.  See Veteran's statement dated in January 2012 and AMC's Inferred Issues Memo of November 2013.  As these matters have not been adjudicated, they are again referred to the agency of original jurisdiction for the appropriate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to remand the Veteran's claim for another time; however, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.  

The Veteran contends that he has a disability of the arms and shoulders that is related to service, to include parachuting in service.  He also contends that he has a cardiovascular disability that was manifested initially in service, to include syncope in service.  

The Board Remanded these matters in the past for examination and opinions to determine whether there was current disability that was at least as likely as not due to service or an incident of service.  

As to the claim for cardiovascular disability, a medical opinion addendum dated in October 2013 was unclear as to whether the Veteran has or has had a cardiovascular disorder during the pendency of this claim.  The medical officer stated it was at least as likely as not that the Veterans neuro-cardiovascular condition incurred, and was aggravated beyond its normal aging process by his time in military service.  Based in part on this information, the Veteran has now been granted service connection for neurocardiogenic syncope.  Whether there is any additional cardiovascular disorder that is related to service remains unclear.  A December 2011 neurological examination and a December 2011 cardiovascular examination reflect diagnoses of neurocardiogenic syncope.  Additionally, the Veteran had a pacemaker put in in 1997.  

The Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Additional medical opinion is needed to answer whether, at any time during the pendency of the claim, the Veteran has had a cardiovascular disorder that is due to or aggravated by service or a service-connected disability.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311  (2007).  

The aforementioned examinations failed to substantially comply with the Board's 2011 and 2013 remand directives.  In this regard, the Court has noted, with respect to remand taskings given to the RO/AMC, that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Additional examination should be scheduled so that the medical questions critical to the Board's review of this case can be answered.  Accordingly, the matters must, once again, be remanded. 

As to the claim for disability affecting the bilateral arms, to include arthritis and numbness, the Board directed in March 2013 that the examiner address whether there is cervical radiculopathy because the Veteran is service-connected for cervical strain and cervical arthritis.  The VA examiner indicated in October 2013 that it was as least as likely as not that certain upper extremity symptoms, including cubital tunnel syndrome, are related to his diabetes and sensory-motor peripheral neuropathy.  The Board has noted in the Introduction to this decision that service connection for diabetes as secondary to service-connected disability is a matter that is being referred to the AOJ.  Given the October 2013 opinion, the Board finds that these matters are inextricably intertwined.  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  Therefore, the Board must remand the issue of entitlement to service connection for disability affecting the bilateral arms, to include arthritis and numbness as it is inextricably intertwined with the issue of service connection for a cervical spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).

Finally it is noted that VA treatment records dated in January 2013 note that the Veteran continues treatment with his private cardiologist, Dr. McLellan.  As the most recent records from Dr. McLellan are dated in January 2012, the Veteran should be asked to provide or authorize the release of any additional records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize the release of any additional non-VA medical records that are relevant to these claims, including any records from Dr. McLellan dating from January 2012.

2.  The AOJ should request, from the physician who provided the opinion in August 2013 addressing heart disability, or a suitable substitute, an addendum opinion on the following: is it at least as likely as not likely that the Veteran had a cardiovascular disability, other than neurocardiogenic syncope, during the pendency of this claim (since December 2003) that is at least as likely as not related to service.  If so, please identify the disability.  In this regard, the examiner's attention is directed to the January 2013 VA diagnosis of sick sinus syndrome status post pacemaker.  

Please note that the term "as likely as not likely" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Undertake any other indicated development.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  [As noted above, one of the issues referred to the AOJ in the Introduction (service connection for diabetes mellitus type II as secondary to his service-connected cervical and lumbar spine disabilities), which the Board does not have jurisdiction over, is inextricably intertwined with the issue of service connection for disability affecting the bilateral arms, to include arthritis and numbness on appeal before the Board.] 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



